IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JEFFREY ALAN OLSON,                        : No. 93 WM 2017
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
MICHAEL D. OVERMYER,                       :
SUPERINTENDENT,                            :
                                           :
                    Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 20th day of February, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.